Case 1:19-cv-02745-NRN Document 1 Filed 09/25/19 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-2745

COLORADO FARM BUREAU MUTUAL INSURANCE COMPANY, a Colorado
Corporation,

       Plaintiff,

v.

KURT FRENTRESS,
COLORADO HAVEN LLC, and
THE BUREAU OF LAND MANAGEMENT,

       Defendants,


COLORADO FARM BUREAU MUTUAL INSURANCE COMPANY, a Colorado corporation,

       Third-Party Plaintiff,

v.

LYSTER AGENCY LLC, a Colorado corporation,

       Third-Party Defendant.


                                  NOTICE OF REMOVAL


       Defendant the Bureau of Land Management (“BLM”), through counsel, hereby gives

notice of the removal of the above-captioned action pursuant to 28 U.S.C. § 1442(a)(1). The

grounds for removal are as follows:

       1.      Defendant BLM is an agency of the United States.

                                               1
Case 1:19-cv-02745-NRN Document 1 Filed 09/25/19 USDC Colorado Page 2 of 4




       2.      On April 13, 2018 Plaintiffs initiated this matter in the Colorado District Court in

Routt County, Colorado.

       3.      Service of the Amended Complaint for Declaratory Judgment on the BLM was

perfected on August 26, 2019.

       4.      This action may be removed pursuant to 28 U.S.C. § 1442(a)(1) because it is a

“civil action … that is commenced in a State court and … is against or directed to … [t]he

United States or any agency thereof.” Specifically, the BLM is an agency of the United States

and is a named Defendant.

       5.      Copies of all process, pleadings, and orders served upon the BLM are attached to

this Notice of Removal in compliance with 28 U.S.C. § 1446(a).

       6.      In compliance with D.C.COLO.LCivR 81.1, the BLM will promptly file with this

Court any other pleadings, motions, and papers from the state court file once it receives a copy of

those documents.

       WHEREFORE, notice is given that the action now pending in the Colorado District

Court for Routt County, Case No. 2018CV020028, has been removed to this Court.



DATED September 25, 2019.

                                                     JASON R. DUNN
                                                     United States Attorney

                                                     s/ Katherine A. Ross
                                                     Katherine A. Ross
                                                     Assistant United States Attorney
                                                     1801 California Street, Suite 1600
                                                     Denver, Colorado 80202
                                                     Telephone: (303) 454-0100
                                                     Fax: (303) 454-0408

                                                 2
Case 1:19-cv-02745-NRN Document 1 Filed 09/25/19 USDC Colorado Page 3 of 4




                                        E-mail: katherine.ross@usdoj.gov
                                        Counsel for the BLM




                                    3
Case 1:19-cv-02745-NRN Document 1 Filed 09/25/19 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 25, 2019, I provided the foregoing pleading to the
following non-CM/ECF participants, via first-class mail, postage prepaid, to:

Rob Baldwin, Esq.
Baldwin Law. LLC
66 W. Springer Drive, Suite 202
Highlands Ranch, CO 80129

Ellis J. Meyer, Esq.
Nicholas C. Poppe, Esq.
Nathan Dumm & Meyer P.C.
7900 E. Union Avenue, Suite 600
Denver, CO 80237-2776

Mark A. Freirich
Mark A. Freirich, P.C.
928 Lincoln Avenue, P.O. Box 774056
Steamboat Springs, CO 80477

L. Kathleen Chaney, Esq.
Lambdin & Chaney, LLP
4949 S. Syracuse Street, Suite 600
Denver, CO 80237



                                                    s/ Betsy Hernandez-Soto
                                                    United States Attorney’s Office




                                                4
